 

--------------------------------------------------------------------------------

Exhibit 10.5
 


 












 


 
EXECUTIVE EMPLOYMENT AGREEMENT BETWEEN
 
GOLD BAG INC.


AND
 
Grant White MADE AS OF


February 23, 2011
 
 
 
 
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS


 



 ARTICLE 1- INTERPRETATION      
1.1
Certain Definitions
1
1.2
Number and Gender
3
1.3
Sections and Headings
3
1.4
Schedules.
3
1.5
Associates/ Affiliates/ Acting Jointly or in Concert
3
     
ARTICLE 2 - EMPLOYMENT
     
2.1
Employment
4
2.2
Term of Employment
4
2.3
Place of Employment
4
     
ARTICLE 3- REMUNERATION
     
3.1
Salary
4
3.2
Bonus
4
3.3
Benefits
4
3.4
Club Memberships
5
3'.5
Vacation
5
3.6
Expenses
5
3.7
Stock Options
5
     
ARTICLE 4- EXECUTIVE'S COVENANTS
     
4.1
Service
5
4.2
Non-Disclosure
6
     
ARTICLE 5- TERMINATION OF EMPLOYMENT
     
5.1
Termination by Corporation for Cause
6
5.2
Termination by Corporation Without Cause
6
5.3
Termination Upon Retirement of Executive
6
5.4
Termination Upon Death of Executive
6
5.5
Termination Upon Disability
6
5.6
Benefits on Termination Without Cause
7
5.7
Return of Property
7
5.8
No Obligation to Mitigate
8
5.9
Provisions That Survive Termination
8
     
ARTICLE 6- OBLIGATION TO REMAIN EMPLOYED
     
6.1
Executive to Remain Employed
8



 
i

--------------------------------------------------------------------------------

 




 

                 
ARTICLE 7- EXECUTIVE'S RIGHTS ON A CHANGE IN CONTROL OR TERMINATION WITHOUT
CAUSE
     
7.1
Executive's Termination Rights After a Change in Control
8
7.2
Continuation of Employment for Interim Period
9
7.3
Benefits on Termination following Change of Control
 9
7.4
Letter of Credit
10
7.5
Successor
10
     
ARTICLE 8 - INDEMNITY
     
8.1
General
10
8.2
Legal Proceedings
10
8.3
Related Corporations
 11
     
ARTICLE 9 - GENERAL
     
9.1
Annual Review
11
9.2
Withholding
11
9.3
Benefit of Agreement/ Assignment
11
9.4
Entire Agreement
11
9.5
Amendments and Waivers
11
9.6
Severability
11
9.7
Notices
 12
9.8
Further Assurances
12
9.9
Governing Law
 12
9.10
Attornment
12
9.11
Independent Advice
13
9.12
Counterparts
13

 




ADDENDA
 
Schedule "A" -DUTIES AND SALARY
 
Schedule "B'' -ADDITIONAL BENEFITS
 
 
 
 
 


 
ii

--------------------------------------------------------------------------------

 




 
EXECUTIVE EMPLOYMENT AGREEMENT
 
 THIS AGREEMENT made as of February 23,2011;
 
BETWEEN:

 
Grant White, (the "Executive") AND:
 
GOLD  BAG INC., a corporation incorporated under  the under the laws of Nevada,
USA
 


WHEREAS Gold Bag Inc. (the "Corporation"), appointed the Executive as President
and Chief Executive Officer of the Corporation in September 2010 and it now
wishes to further document the terms of that appointment to take effect as of
January 1, 2011;
 


AND WHEREAS the Board of Directors of the Corporation (the "Board") considers it
essential and in the best interests of the Corporation and its shareholders that
the Executive be encouraged to remain in the employ of the Corporation and to
devote his full attention to the Corporation's business;
 


AND WHEREAS the Corporation considers that it is imperative and in the best
interests of the Corporation and its shareholders that notwithstanding any
Potential Change in Control (as hereinafter defined), the Corporation be able to
rely on the Executive to continue in his position as President and Chief
Executive Officer of the Corporation;
 


NOW THEREFORE, in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by the parties, the parties hereto agree as follows:
 


ARTICLE 1- INTERPRETATION
 


1.1           Certain Definitions
 
For the purposes  of this Agreement,  the following  terms  have the meanings
indicated:
 


(a)           "Cause" means:
 



 
(i)
the inability of the Executive to perform his duties due to a legal impediment
such as an injunction, restraining order or other judicial judgement, decree or
order entered against the Executive;

 

 
(ii) 
a breach by the Executive of a material provision of this Agreement; (iii)the
failure of the Executive to follow the reasonable instructions of theCorporation
with respect to the performance of his duties;



 
1

--------------------------------------------------------------------------------

 







 
(iv)
any material breach by the Executive of 'his obligations under any code of
ethics, any other code of business conduct or any lawful policies or procedures
of the Corporation;

 

 
(v)
excessive absenteeism, flagrant neglect of duties, serious misconduct, or
conviction of crime or fraud; or

 

 
(vi)
any act or omission of the Executive that would in law permit an employer to,
without notice or payment in lieu of notice, terminate the employment of an
employee.

 
(b)           “Change of Control" means:
 

 
(i)
a reorganization, amalgamation, merger or other business combination (or a plan
of arrangement in connection with any of the foregoing), other than solely
involving the Corporation and any one or more of its subsidiaries, with respect
to which all or substantially all of the persons who were the beneficial owners
of the common shares of the Corporation immediately prior to such
reorganization, amalgamation, merger or other business combination (or plan of
arrangement in connection  with  any  of the foregoing)  do  not, following  the
completion  of such  reorganization, amalgamation, merger or other business
combination (or plan of arrangement in connection with any of the foregoing),
beneficially own, directly or indirectly, more than fifty percent (50%) of the
resulting voting rights, on a fully-diluted basis, of the resulting or successor
entity, on a fully diluted basis (and for greater certainty, this will not
include a public offering  or  private  placement  out  of  treasury)  or  such 
other transaction pursuant to which the common shares of the Corporation are
converted into, or exchanged for other property, whether in the form of
securities of another corporation, cash or otherwise;

 

 
(ii)
the sale to a person, other than a subsidiary of the Corporation, of all or
substantially all of the Corporation's assets; or

 

 
(iii)
a formal bid or tender offer for the Corporation's common shares being made
(other than by the Corporation or any subsidiary, or an employee benefit plan
established or maintained by the Corporation or any su sidiary) as a result of
which the offeror and its affiliates would, if successful, beneficially own,
directly or indirectly, fifty percent (50%) or more of the common shares then
outstanding;

 


 
(c)
“Person'' includes any individual, firm, partnership, trust, trustee, executor,
administrator, legal  personal  representative, government, governmental body or
authority, corporation or other incorporated or unincorporated organization;



 
2

--------------------------------------------------------------------------------

 



 
(d) 
"Potential Change in Control” means the occurrence at any date hereafter of any
of the following events:

 

 
(i) 
any Person publicly announces  an intention  to take actions which, if carried
out; would constitute a Change in Control;

 

 
(ii)
the Corporation enters into an agreement  or proposes  to take action which,if
carried  out, would  result  in the occurrence of a Change  in Control;

 

 
(iii)
any Person, or group of Persons, or Persons acting jointly or in concert,
together with any associate or affiliate of any such Person or Persons, acquires
a holding, direct or indirect, of Voting Shares and/ or other securities in
excess of the number which, directly or following conversion thereof, would
entitle the holders thereof to cast 20% of the votes attaching to all Voting
Shares; or

 

 
(iv) 
the Board adopts  a resolution  to the effect that, for purposes  of
thisAgreement, a Potential Change in Control has occurred; and

 
 

 
(e) 
"Voting Shares" means any shares of capital stock of the Corporation entitled to
vote generally in the election of directors.

 
1.2 
Number and Gender

 
Wherever the context so requires, terms used herein importing the singular
number only shall include the plural and vice versa and words importing any one
gender shall include all others.
 
1.3 
Sections and Headings

 
The division of this Agreement into Articles, Sections, Subsections, Clauses and
Subclauses and the insertion of headings are for convenience of reference only
and shall not affect the construction or interpretation of this Agreement. The
terms “this Agreement” “hereof”, “hereunder” and similar expressions refer to
this Agreement and not to any particular Article, Section or other portion
hereof and include any agreement or instrument supplemental or ancillary hereto.
Unless something in the subject matter or context is inconsistent therewith,
references herein to Articles and Sections are to Articles and Sections of this
Agreement.
 
1.4 
Schedules

 
The Schedules  attached  to this Agreement  will be deemed  to be part of this
Agreement.
 
1.5 
Associates/Afiliates/Acting Jointly or in Concert

 
For the purposes of this Agreement, a Person shall be deemed to be an associate
or affiliate of, or to be acting jointly or in concert with, another Person if
such Person would be deemed to be an associate or affiliate of, or to be acting
jointly or in concert with, such Person for the purpose of the Securities Act
(Nevada), as amended from time to time, and the regulations and rules made
thereunder, as now in effect or as the same may from time to time be amended,
re-enacted or replaced.


 
3

--------------------------------------------------------------------------------

 




ARTICLE 2- EMPLOYMENT
 


2.1 
Employment

 
Subject to the terms and conditions hereof, the Executive shall be employed by
the Corporation as its President and Chief  Executive Officer. The Executive
shall perform the duties set out in Schedule “A” to this Agreement, as amended
from time to time, and such other duties as may from time to time be assigned to
or vested in the Executive.
 
2.2 
Term of Employment



The employment of the Executive hereunder shall commence on September 1, 2010
and amended by this agreement effective January 1, 2011 and shall continue until
terminated in accordance with this Agreement, or until otherwise terminated in
accordance with applicable law.
 
2.3           Place of Employment
 
The Executive shall primarily perform his work and services for the Corporation.
The Executive acknowledges that due to the nature of the Corporation's
operations and business of the Corporation he will be required to travel in the
course of performing his duties from time to time.
 


ARTICLE 3 -.REMUNERATION
 
3.1 
Salary

 
The Executive shall receive, during the first year of the term of this
Agreement, the gross annual salary set out in Schedule 11A11 hereto, payable
semi-monthly in arrears. Such salary shall be reviewed at the end of each
calendar year and any changes in such salary (which may be based upon, among
other things, increases in the cost of living and the Executive's performance)
shall be as agreed upon in writing between the parties from time to time.
 
3.2 
Bonus


Based on the overall performance of the existing business and the nature of
growth transactions completed both for  acquisitions, divestitures, spin-offs,
joint ventures, etc.  and financings, the  compensation committee of  the  board
will determine if the Executive should receive an additional cash or share
compensation bonus every six months based on market standards for similar
positions.
 
3.3 
Benefits

 
The Executive will be entitled to participate in all of the benefit plans that
are available to the employees the Company in accordance with the terms thereof,
augmented, if necessary, to provide a reasonable overall package of benefits for
a position of the nature held by the Executive hereunder, including the benefits
set out in Schedule "B" hereto as amended from time to time.


 
4

--------------------------------------------------------------------------------

 




3.4 
Club Memberships

 
During the term of this Agreement, the Corporation shall pay to or on behalf of
the Executive  and  at his request from  time  to time, membership fees in
such  clubs  and associations as are approved by the Corporation and as are
desirable for the Executive to join in connection with his employment and
activities on behalf of the Corporation.
 
3.5 
Vacation

 
During the term of this Agreement, the Executive shall be entitled to 20
business days' vacation per annum. Such vacation shall be taken at a time or
times acceptable to the Corporation having regard to operations. Vacation days
will accrue to December 31st of the year in which  they are earned.  The
Executive  may, at his discretion, carry forward a maximum of ten (10) vacation
days which must be used prior to March 31st of the year following the year in
which they were earned.
 
In the event of termination or death, any accrued vacation shall be paid to the
Executive or his estate or heirs in cash.
 
3.6 
Expenses

 
The Executive shall be reimbursed for all reasonable travelling, entertainment
and other out-of-pocket expenses actually and properly incurred by him in
connection with his duties hereunder. For all such expenses the Executive shall
furnish statements as and when required by the Corporation. For the purpose of
travel reimbursements, it is acknowledged that the Executive's home is in
Toronto, Ontario.
 
3.7 
Stock Options

 
In addition to any stock options currently held by the Executive and subject to
regulatory approval, the Executive may from time to time be granted options to
purchase common shares of the Corporation. Option vesting restrictions, pricing,
termination and all other terms of the options will be in accordance with the
Corporation's Stock Option Plan and stock option procedures. Schedule A outlines
the initial Option grant as part of this Employment Agreement.


ARTICLE 4- EXECUTIVE'S COVENANTS
 
4.1 
Service

 
The Executive shall devote the whole of his time, attention and ability to the
business of the Corporation and shall well and faithfully serve the Corporation.
The Executive shall use his best efforts to promote the interests of the
Corporation.  Without limiting the generality of the foregoing, without the
prior  written consent of the Corporation, the Executive shall not engage in any
activities where there may be a conflict of interest with the Corporation
provided that the Executive shall be entitled to serve as a director and officer
of affiliates, subsidiaries and associates of the Corporation and, subject to
the prior approval of the Board, as a director of other corporations.


 
5

--------------------------------------------------------------------------------

 




4.2           Non-Disclosure
 
The Executive acknowledges that in the course of his employment with  the
Corporation he will receive information relating to the private or confidential
affairs, trade secrets, intellectual property and other proprietary knowledge (
11Confidential Information11) of the Corporation.  The Executive shall
not  either  during  the continuance  of his employment or at any  time
thereafter  disclose any Confidential  Information  of the Corporation to any
Person other than for the Corporation's purposes unless compelled by law and
shall not (either during the continuance  of his employment  or at any time
thereafter) use for his own purposes or for any purposes other than those of the
Corporation any such information or secrets.  In the event that the Executive is
compelled by law to disclose  any  Confidential  Information,
the  Executive  shall  immediately  inform  the Corporation of such fact and
shall assist the Corporation and provide the Corporation and with reasonable
opportunity to obtain an injunction or other legal or equitable remedies prior
to making the disclosure.


ARTICLE 5- TERMINATION OF EMPLOYMENT
 
5.1 
Termination by Corporation for Cause

 
The Corporation may at any time terminate this Agreement and the Executive's
employment at any time for cause upon written notice to the Executive
(11Notice11), without payment of any compensation either by way of anticipated
earnings or damages of any kind, but the Executive shall nonetheless be entitled
to receive accrued salary, accrued vacation pay and benefits up to and including
the date of termination.
 
5.2 
Termination by Corporation Without Cause

 
The Corporation may at any time terminate this Agreement and the Executive's
employment without cause upon notice to the Executive provided that in such
event the Executive shall be entitled to termination benefits pursuant to
Section 5.6.
 
5.3 
Termination Upon Retirement of Executive

 
This Agreement and the Executive's employment shall terminate by retirement of
the Executive, without payment to the Executive except accrued salary and
benefits to the date of retirement.
 
5.4 
Termination Upon Death of Executive

 
This Agreement and the Executive's employment shall terminate immediately upon
the death of the Executive, without payment to the Executive except accrued
salary, accrued vacation and benefits to the date of death.
 
5.5 
Termination Upon Disability

 
The Corporation may terminate this Agreement at any time upon notice to the
Executive if the Executive becomes permanently physically or mentally disabled
and is therefore unable to carry out his duties hereunder, without payment to
the Executive except accrued  salary and  benefits to the date of
such  disability  and  provided  that if the termination of this
Agreement  would  adversely  affect the Executive's entitlement to disability
insurance benefits, the Executive shall in lieu of termination be placed on an
unpaid  leave of absence while he is in receipt of such benefits, it being
understood, however, that the Executive shall not be entitled to re-employment
by the Corporation after such leave of absence or when he ceases to be in
receipt of such benefits.


 
6

--------------------------------------------------------------------------------

 




5.6 
Benefits on Termination Without Cause

 
If the Corporation terminates this Agreement without cause pursuant to Section
5.2 the Corporation will:
 
 
(a)
pay Executive an amount equal to 12 months compensation at the Executive's
annual compensation including salary, value of options and bonus in effect
immediately prior to the date notice of termination is given, payable as a lump
sum within five business days following the last day of his active employment,
if a change of control under section 7 occurs within 6 months after Termination
Without Cause, the Executive will be entitled  to an additional year of
compensation as outlined in section 7.3 below;

 
 
(b)
pay to the Executive, within five business days following the last day of his
active employment, the amount of any unpaid salary earned by the Executive up to
and including the date notice of termination is given;

 

 
(c) 
at the Executive's option, the Corporation shall:

 
 
(i)
continue to make the employer contributions necessary to maintain the
Executive's coverage pursuant to all benefit plans provided to the Executive
immediately prior to such termination, exclusive of long term disability, for a
period of six months following such termination and shall deduct from the
payment payable to the Executive pursuant to Section 5.6(a) the amount of any
employee contributions necessary to maintain  such coverage for
such  period  based  on any such contributions which were in effect immediately
prior to such termination; provided  that if it is not  possible to
maintain  the Executive's coverage under such benefit plans the Corporation
will, in lieu thereof, provide comparable benefits coverage for a period of six
months following termination and make contributions towards those benefits on
behalf of the Executive, net of the Executive's share of such benefits,
calculated as the amount contributed by the Executive immediately prior to
termination; or

 
 
(ii)
pay to the Executive a lump sum equal to the estimated net cost to the
Corporation of maintaining such benefits for a six month  period based on the
Corporation's costs of such benefits at such time.

 
5.7 
Return of Property

 
Upon any termination of this Agreement, the Executive shall at once deliver or
cause to be delivered  to the  Corporation all
Confidential  Information  in  the  Executive's possession, whether in written
or electronic form, and all books, documents (written or electronic), effects,
money, securities and other property belonging to the Corporation and their
respective subsidiaries, affiliates and associates or for which the Corporation
are liable to others, which are in the possession, charge, control or custody of
the Executive.


 
7

--------------------------------------------------------------------------------

 




5.8 
No Obligation to Mitigate

 
The amounts payable to the Executive hereunder in the event of termination of
this Agreement shall not be reduced if the Executive shall secure, or shall not
reasonably pursue, alternative employment following the termination of his
employment.

 
5.9 
Provisions That Survive Termination

 
Notwithstanding any termination of this Agreement for any reason whatsoever and
with or without cause, the provisions of Sections 4.2, 4.3, 5.6, 5.7, 5.8, 5.9,
7.1, 7.2, 7.3, 7.4 and Article 8 of this Agreement and any other provisions of
this Agreement necessary to give efficacy thereto shall survive any such
termination and shall continue in full force and effect following such
termination.

 
ARTICLE 6 - OBLIGATION TO REMAIN EMPLOYED
 
6.1 
Executive to Remain Employed

 
(1)
Subject to the terms and conditions of this Agreement, the Executive covenants
that in the event of a Potential Change in Control he will not voluntarily leave
the employ of the Corporation until the earlier of (a) three months after the
occurrence of such Potential Change in Control or (b) the date on which a Change
in Control occurs.



(2)
Subject to Section 6.1(1), but without prejudice to his rights under Section
7.1, the Executive may at any time terminate this Agreement and his employment
hereunder upon 90 days' written notice to the Corporation, in which case the
sole entitlement of the Executive shall be the payment to him of accrued salary
and benefits to the date of such termination.



 


 ARTICLE 7- EXECUTIVE'S RIGHTS ON A CHANGE I
N CONTROL OR TERMINATION WITHOUT CAUSE
 
7.1 
Executive's Termination Rights Ater a Change in Control

 
Upon the occurrence of a Change in Control and, within 365 days following the
Change of Control,
 

 
(a)
a change in the employment of the Executive  such  that  the Executive's
position or level of responsibility is materially reduced, or

 

 
(b) 
the attempted termination of the Executive's employment without cause,

 
the Executive shall have the right, exercisable by notice to the Corporation, to
terminate this Agreement and  receive the benefits  set out in Section  7.3.  If
the Executive  does not terminate this Agreement within such period, his right
to terminate the Agreement under this Section 7.1 with respect to such Change in
Control shall expire but this Agreement will otherwise continue in full force
and effect. The expiry of the Executive1s rights under this Section 7.1 with
respect to any particular Change in Control will not prevent the Executive from
exercising such right of termination with respect to any subsequent occurrence
of a Change in Control.


 
8

--------------------------------------------------------------------------------

 


 
7.2 
Continuation of Employment for Interim Period

 
If the Executive terminates this Agreement pursuant to Section 7.1, the
Executive shall, at the request of the Corporation, continue his employment for
a period of up to six months following such termination at his then existing
salary and benefits to assist the Corporation in an orderly transition of
management. The amount paid to the Executive under this Section 7.2 will not
reduce the amount payable under Section 7.3.
 
7.3 
Benefits on Termination following Change of Control

 
If the Executive terminates this Agreement
pursuant to Section 7.1, the Corporation shall:
 

 
(a)
pay to the Executive an amount equal to the Executive’s annual salary for two
years, at the Executive’s salary rate in effect immediately prior to the date
notice of termination is given, payable as a lump sum within five business days
following the last day of his active employment;

 

 
(b)
pay to the Executive, within five business days following the date notice of
termination is given, the amount  of any unpaid  salary  earned  by the
Executive up to and including the date notice of termination is given;

 

 
(c)
pay to the Executive, within five business days following the date notice of
termination is given, the amount of any unpaid vacation pay earned by him up to
and including the date notice of termination is given; and




 
(d) 
at the Executive’s option, the Corporation shall:

 

 
(i)
continue to make the employer contributions necessary to maintain the Executiv’s
coverage pursuant to all benefit plans provided to the Executive by immediately
prior  to such  termination (or on the effective date of the Change in Control,
if that is more beneficial to the Executive), for a period of six months
following such termination and shall deduct from the payment payable to the
Executive pursuant to Section 7.3(a) the amount of any employee contributions
necessary to maintain such coverage for such period based on any such
contributions which were in effect immediately prior to such termination (or on
the effective date of the Change in Control, if such contributions were lower);
provided that if it is not possible to maintain the Executive’s coverage under
such benefit plans the Corporation will,  in  lieu  thereof,  provide 
comparable  benefits coverage for a period of six months following termination
and make contributions towards those benefits on behalf of the Executive, net of
the Executive's share of such benefits, calculated as the amount contributed by
the Executive immediately prior to termination; or



 
9

--------------------------------------------------------------------------------

 


 

 
(ii)
pay to the Executive a lump sum equal to the estimated net cost to the
Corporation of maintaining such benefits for a six month  period based on the
Corporation's costs of such benefits at such time.

 
7.4 
Letter of Credit

 
In order to ensure the payment of all amounts and benefits provided for under
Section 7.3, the Corporation shall immediately following a Change in Control
establish an irrevocable standby letter of credit in favour of the Executive
from a Canadian or US chartered bank in an amount at least equal to the amount
that would be payable under Section 7.3(a) if the Executive had terminated this
Agreement under Section 7.1 on the date such letter of credit is established.
 
7.5 
Successor

 
The Corporation shall use its best efforts to require any_ successor, whether
direct or indirect, to all or substantially all of the business and/ or assets
of the Corporation to expressly agree to assume and to perform this Agreement in
the same manner that the Corporation would have been required to perform it if
no such succession had occurred. If the Corporation fails to obtain such
Agreement prior to the effective date of such succession, the Executive shall be
entitled to terminate this Agreement and receive the payments and benefits
outlined in Section 7.3(a) as if the Executive had terminated this Agreement
upon a Change in Control.


ARTICLE 8 - INDEMNITY
 
8.1 
General

 
To the extent that it is lawfully able to do so, the Corporation agree to
indemnify and hold harmless the Executive from and against any losses, costs,
claims and liabilities which the Executive may suffer or incur by reason of any
matter or thing which the Executive may properly do or have done or cause to be
done as an employee, officer or director of the Corporation.
 
8.2 
Legal Proceedings

 
To the extent that it is lawfully able to do so, the Corporation shall indemnify
the Executive and his heirs and legal representatives against all costs, charges
and expenses (including any amounts paid to settle any actions or satisfy any
judgment)  reasonably incurred by the Executive in respect of any civil,
criminal or administrative action or proceeding to which he is made a party by
reason of being or having been an employee, director or officer of the
Corporation if:

 
 
(a)
the Executive acted honestly and in good faith with a view to the best interests
of the Corporation; and



 
10

--------------------------------------------------------------------------------

 


 
 
(b)
in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, the Executive had reasonable grounds for
believing that his conduct was lawful.

 
8.3 
Related Corporations

 
The Executive shall not be required to serve as a director, officer or employee
of any related corporation unless at the time the Executive undertakes such
position, the related corporation and the Corporation jointly and severally
agree to indemnify the Executive on the same terms and conditions as are set
forth in Sections 8.1and 8.2.


ARTICLE 9 - GENERAL
 
9.1 
Annual Review

 
The parties agree to review the terms of this Agreement  on an annual  basis
commencing in December 2011and to consider whether it would be appropriate to
amend any term of this Agreement in view of the parties' circumstances at the
time of such review.
 
9.2 
Withholding

 
Any payments contemplated to be made hereunder are subject to applicable and
required withholdings.
 
9.3 
Benefit of Agreement/Assignment

 
This Agreement  shall enure  to the benefit of and  be binding  upon  the heirs,
executors, administrators and legal personal  representatives of the Executive
and the successors and permitted assigns of the Corporation. No party may assign
this Agreement or such party's rights and obligations hereunder; in whole or in
part, without the prior written consent of the other parties.
 
9.4 
Entire Agreement

 
This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and cancels and supersedes any prior understanding
or agreement between the parties hereto with respect thereto.  There are no
representations, warranties, forms, conditions, undertakings or collateral
agreements, express, implied  or statutory between the parties other than as
expressly set forth in this Agreement.
 
9.5 
Amendments and Waivers

 
No amendment to this Agreement shall be valid or binding unless set forth in
writing and duly executed by both of the parties hereto.  No waiver of any
breach of any provision of this Agreement shall be effective or binding unless
made in writing and signed by the party purporting to give the same and, unless
otherwise provided in the written waiver, shall be limited to the specific
breach waived.
 
9.6 
Severability

 
If any provision of this Agreement is determined to be invalid or unenforceable
in whole or in part, such invalidity or unenforceability shall attach only to
such provision or part thereof and the remaining part of such provision and all
other provisions hereof shall continue in full force and effect.


 
11

--------------------------------------------------------------------------------

 


9.7 
Notices

 
Any demand, notice or other communication (hereinafter in this Section 9.5
referred to as a “Communication”) to be given in connection with this Agreement
shall be given in writing and may be given by personal delivery or by registered
mail addressed to the recipient as follows:
 
To the Executive:
 
Grant White
111 Summerhill Avenue, Toronto, Ontario, M4T 1B1
 
  To the Corporation: Gold Bag Inc
 
Unit 2500 -1Dundas St. West
Toronto, ON., M5G 1Z3
 
or such other address or individual as may be designated by notice by either
party to the other from time to time.   Any Communication given by
personal  delivery  shall be conclusively deemed to have been given on the day
of actual delivery thereof and, if made or given by registered mail, on the
third day, other than a Saturday, Sunday or sta.tutory holiday in Nevada,
following the deposit thereof in the mail.  If the party giving any
Communication knows or ought reasonably to know of any difficulties with the
postal system which might affect the delivery of mail, any such Communication
shall not be mailed but shall be given by personal delivery.
 
9.8 
Further Assurances

 
Each party shall from time to time execute and deliver all such further
documents and instruments and do all acts and things as the other party may
reasonably require to effectively carry out or better evidence or perfect the
full intent and meaning of this Agreement.
 
9.9 
Governing Law

 
This Agreement shall be governed by and construed in accordance with the laws of
the state of Nevada applicable therein.
 
9.10 
Attornment

 
For the purpose of all legal proceedings, this Agreement shall be deemed to have
performed in the State of Nevada and the courts of Nevada shall have
jurisdiction to entertain  any action arising under  this Agreement.   The
parties hereby attorn  to the jurisdiction of the courts of the state of Nevada.


 
12

--------------------------------------------------------------------------------

 


9.11 
Independent Advice

 
The Executive hereby acknowledges that he has had an opportunity to seek and
obtain independent legal advice in respect of this Agreement, and confirms that
he has either sought and obtained such advice or waives any right of action he
may have against the Corporation as a result of failing to obtain such advice.
 
9.12 
Counterparts

 
This Agreement may be executed in any number of counterparts and each of such
counterparts shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.
 
IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
set out above.
 
 
/s/ Grant R. White
Grant R. White
 


 
Gold Bag, Inc.
 
/s/ Richard O. Weed
Richard O. Weed, Secretary
Authorized Signing Officer


 
13

--------------------------------------------------------------------------------

 


 
 
SCHEDULE “A” DUTIES AND SALARY
 


This position reports directly to the Board of Directors of the Corporation.
 
A.         OVERVIEW
 
The primary responsibility of the President and Chief Executive Officer (the
"CEO") is to guide strategy, manage and run the entire business of the
Corporation.
 
The CEO shall have such skills and abilities as are considered necessary by the
Corporation. The CEO (i) shall act honestly and in good faith in the best
interests of the Corporation and its shareholders and (ii) must exercise the
degree of care, diligence and skill that a reasonably prudent person would
exercise in comparable circumstances.
 
The CEO works with and is accountable to the Board of Directors of the
Corporation and its shareholders.
 
B.         Commencing Salary and Option Grant
 
US$252,000 per annum effective January 1, 2011
 
Initial Option Grant:
 
4,000,000 options with a strike price of $0.50


 
14

--------------------------------------------------------------------------------

 


SCHEDULE "B" ADDITIONAL BENEFITS
 


Bonus: Eligibility to receive bonuses awarded by Corporation to officers and
management for achievements, to be reviewed every six months.
 
Life Insurance: The Corporation will maintain life insurance for the Executive
in an amount equal to US$2,000,000.
 
Medical/Dental/Long-term Disability: The Executive will obtain medical, dental
and long­ term disability coverage through  a provider  in Canada  (the "Benefit
Plan").  The Corporation will reimburse the monthly cost of the Benefit Plan to
the Executive, such amount not to exceed US$1,000 per month.
 
 
 
 
 
 
 
15
 

--------------------------------------------------------------------------------